ADVISORY ACTION ATTACHMENT
AMENDMENTS
3.	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because:
a)	They raise new issues that would require further consideration and/or search.
The submitted amendments dated 2/8/2021 further limit claim 1 to detecting in a biological sample obtained from the subject altered chromatin topology “relative to an appropriate control” within a chromatin region comprising an oncogene selected from the group consisting of PDGFRA, “FGRF2 and FIP1L1” and a positively recited step of “identifying the subject as having cancer or cancer progression”. These new limitations further narrow the scope of the claims, and thus requires additional search and consideration because the claims now require these additional limitations.  These new limitations were not present at the time of the final rejection, and therefore will not be searched.

The submitted amendments dated 2/8/2021 further limit the claim 13 to detecting in a biological sample obtained from the subject after diagnosis an increase in altered chromatin topology within chromosome 4: “53.7-55.4 Mb” and a positively recited step of “identifying the subject as having cancer progression”. These new limitations further narrow the scope of the claims, and thus requires additional search and consideration because the claims now require these additional limitations.  These new limitations were not present at the time of the final rejection, and therefore will not be searched.


The submitted amendments dated 2/8/2021 further limit the claim 24 using at least some of the language that appears in claims 1 and 13 addressed above. These new limitations further narrow the scope of the claims, and thus requires additional search and consideration because the claims now require these additional limitations.  These new limitations were not present at the time of the final rejection, and therefore will not be searched.

Claim 20 recites “the chromatin region regulates”. The recitation lacks proper antecedent basis in view of the submitted amendments to claim 13.

Claim 1 as submitted positively recites a step of “identifying the subject as having cancer or cancer progression”. Claim 13 as proposed positively recites a step of “identifying the subject as having cancer progression”. The steps are abstract ideas in 
Additionally, regarding claim 1, it is unclear how identifying the subject has cancer versus cancer progression based on the performance of the same detecting step is carried out. It is unclear how simply detecting altered chromatin topology in a biological sample obtained from a subject results in two different identifications for the subject. 

b)	They raise the issue of new matter.
Claim Interpretation of the proposed claims
Submitted claim 1 is drawn to a “method of detecting cancer or identifying progression of a cancer in a subject”. The proposed active method steps explicitly require a step of “identifying the subject as having cancer or cancer progression”. 
Claim 1 further describes the “chromatin region” as being one that comprises “an oncogene” and “at least one distinct topologically-associated domain partitioned [i.e. flanked] by insulator sites”. The claim further states the at least one of the “insulator sites” comprises a “CpG dinucleotide within a CTCF binding motif”. The proposed oncogenes are limited to those recited in the proposed claim: PDGFRA, FGRF2 and FIP1L1.

Claim 2 has no proposed amendments.
Claim 3 has no proposed amendments.
Claim 4 has no proposed amendments.
Claim 5 has no proposed amendments.
Claim 6 has no proposed amendments.
Claim 7 has no proposed amendments.
Claim 8 has no proposed amendments.
Claim 9 has no proposed amendments.
Claim 10 has no proposed amendments. 
Claim 11 has no proposed amendments.
Claim 12 has no proposed amendments.
Submitted claim 13 is drawn to a “method of identifying cancer progression in a subject diagnosed with cancer or a genetic disorder which predisposes the subject to cancer”. The submitted claim includes an active method step of “identifying the subject as having cancer progression”. The region at which altered chromatin topology is detected in “chromosome 4: 53.7-55.4 Mb”.
The claim recites a “thereby” clause that sets forth the result that naturally flows from the detection of “an increase in the detection of altered chromatin topology”, which “identifying cancer progression in the subject”.
Claim 14 has no proposed amendments.

Submitted claim 17 further describes how the detecting of the altered chromatin topology is carried out and specifies it comprises detecting 5-methyl cytosine at the CpG dinucleotide and/or detecting 5-methyl cytosine at the CpG dinucleotide. The proposed claim also further defines the structure that comprises “chromosome 4: 53.7-55.4 Mb”. The region comprises “at least one distinct topologically-associated domain partitioned [i.e. flanked] by insulator sites”. The claim further states the at least one of the “insulator sites” comprises a “CpG dinucleotide within a CTCF binding motif”.
Submitted claim 20 further limits: 1) the type of cancer that is indicated, but does not limit the type of subject or the type of biological sample; 2) the chromatin region to one that regulates PDGFRA or FGFR2; 3) the genetic disorder is Ollier Disease, Mafucci syndrome, Carney-Stratakis Syndrome or a variant of Cowden Syndrome which predisposes to breast and thyroid cancer; and/or 4) how the altered chromatin topology is detected.
Submitted claim 24 is drawn to five alternative methods that each require a unique set of steps. The claim broadly encompasses a number of active methods steps, including those of claims 1 and 13 discussed above.
Claim 104 has no proposed amendments.
Claim 105 has no proposed amendments.
Claim 106 has no proposed amendments.
Claim 107 has no proposed amendments.
Claim 108 has no proposed amendments.
Claim 109 has no proposed amendments.

Claim 111 has no proposed amendments.
Claim 112 has no proposed amendments.
Claim 113 has no proposed amendments.
Claim 114 has no proposed amendments.
Claim 115 has no proposed amendments.
Submitted claim 116 adds a comma after the preamble.

As submitted claim 1 recites specific oncogenes within a chromatin region in which the detection of altered chromatin topology is to occur and a step of identifying the subject as having cancer or cancer progression. The claim specifies that the method steps result in “thereby detecting cancer or identifying cancer progression in said subject”. The detecting step is limited to PDGFRA, FGFR2 and FIP1L1. The instant specification does not describe the particular chromatin region to be detected as the instant specification only identifies a single insulator site within a region comprising the oncogene FIP1L1, and for also for PDGRA. No insulator sites are identified for a region comprising the oncogene FGFR2.
The instant specification does not identify a representative number of cancers associated with altered chromatin topology of the recited genes. IDH mutant gliomas are not representative of all types of cancers such that one can readily envisage which cancers may be identified by altered chromatin topology within chromatin regions comprising one of the oncogenes recited in the claim. For example, the specification does not provide any examples of altered chromatin topology within chromatin regions 
There is an issue as to whether the full scope of the claim satisfies the written description requirement.
Claims 2-12 and 104-116 depend from claim 1 and thus, raise the same issue.

As submitted claim 13 recites chromosome 4: “53.7-55.4 Mb” in which the detection of increased altered chromatin topology is to occur and a step of identifying the subject as having cancer progression. The claim specifies that such detecting results in “thereby identifying cancer progression in the subject”. 
The instant specification does not identify a representative number of cancers such that one can readily envisage which cancers may be identified as progressing by altered chromatin topology within chromatin regions comprising a region chromosome 4: 53.7-55.4 Mb. For example, the specification does not provide any examples of altered chromatin topology within chromosome 4 within the context of leukemia, a chondrosarcoma, thyroid cancer or cancers caused by Ollier Disease, Mafucci syndrome or a variant of Cowden Syndrome which predisposes the subject to breast cancer or thyroid cancer.
There is an issue as to whether the full scope of the claim satisfies the written description requirement.
Claims 14, 16-17 and 19-20 depend from claim 13 and thus, raise the same issue.

Claim 24 encompasses an embodiment in which detecting increased methylation status of at least one CpG dinucleotide within a CTCF binding motif within a region of chromosome 4. There is no indication of which bases correspond to base positions within the genome are CpG sites that are of interest and relate to CTCF binding. For example, because no particular build or construct is identified, one would not appreciate which CpG dinucleotide is to have increased methylation detected because the position is not clearly identified. 
The instant specification does not identify a representative number of cancers such that one can readily envisage which cancers may be identified as having onset or a predisposition for by altered chromatin topology within chromosome 4: 53.7-55.4 Mb. For example, the specification does not provide any examples of altered chromatin topology within the recited chromatin regions within the context of leukemia, a chondrosarcoma, thyroid cancer or cancers caused by Ollier Disease, Mafucci syndrome or a variant of Cowden Syndrome which predisposes the subject to breast cancer or thyroid cancer.
There is an issue as to whether the full scope of the claim satisfies the written description requirement.

Claim 24 encompasses an embodiment in which detecting aberrant chromatin looping within a chromatin region. As discussed above in the context of claim 13, the recited chromatin region is within chromosome 4.

There is an issue as to whether the full scope of the claim satisfies the written description requirement.

REQUEST OF RECONSIDERATION/OTHER
12.	The request of reconsideration has been considered but does NOT place the application in condition for allowance because:
a)	Applicant's after-final arguments filed 2/8/2021 (hereafter the "Remarks") have been fully considered but they are not persuasive because applicant's arguments (Remarks, p. 11-16) refer to the amended claims dated 2/8/2021 and rely solely on the amendments. Since the amendments have not been entered, the after final arguments referring to the amendments have not been considered.

The following issues raised in the Final action are addressed in full in regards to the Remarks:
Drawings
Applicant submitted figures on 6/12/2018 that are executed in color. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
In the present application, a petition has not been filed, the fee has not been paid and the specification has not been amended as required.

The Remarks state applicant will consider whether submission of an appropriate petition for acceptance of color drawings will be necessary upon a finding of allowable claims (p. 11). The objection of the drawings has been maintained.

Claim Objections
Claims 13 and 24 were objected to because of the following informalities:  the claim recites in line 9 “27610000, and 219820000, 220030000” rather than “27610000, 219820000, and 220030000”.  Appropriate correction is required.
The submitted amendments would overcome this objection.

Claims 13 and 24 were objected to because of the following informalities:  the claim recites in line 19 “58690000, 64460000” rather than “58690000, and 64460000”.  Appropriate correction is required.
The submitted amendments would overcome this objection.

Claims 13 and 24 were objected to because of the following informalities:  the claim recites starting in line 19 “30380000 and 36180000 30380000” rather than “30380000, 36180000, and 30380000”.  Appropriate correction is required.
The submitted amendments would overcome this objection.

Claim 116 was objected to because of the following informalities:  the claim lacks a comma after the preamble as is done in at least claims 113, 114, and 115.  Appropriate correction is required.
The submitted amendments would overcome this objection.

Claim Rejections - 35 USC § 112
Claims 1-12, 24 and 104-116 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the following reasons:
Claims 1 and 24 recited the gene “EMA6B”. The gene is not listed in the specification as originally filed. The gene may have been intended to recite “SEMA6B”.
Claims 1 and 24 recited the gene “RAB31P”. The gene is not listed in the specification as originally filed. The gene may have been intended to recite “RAB3IP”.
Claims 1 and 24 recited the gene “LLT11”. The gene is not listed in the specification as originally filed. The gene may have been intended to recite “MLLT11”.
Claims 1 and 24 recited the gene “SCL7A14”. The gene is not listed in the specification as originally filed. The gene may have been intended to recite “SLC7A14”.
The above noted genes constitute new matter.
Claims 2-12 and 104-116 depend from claim 1 and were rejected for the same reason.
The submitted amendments would overcome this objection.

Claims 13-14, 16-17, 19-20 and 24 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the following reasons:
Claims 13 and 24 recited chromosome 2 region “17300000”. The region is not listed in the specification as originally filed. The region may have been intended to recite “173000000”.

Claims 13 and 24 recited chromosome 12 region “696000”. The region is not listed in the specification as originally filed. The region may have been intended to recite “6960000”.
Claims 13 and 24 recited chromosome 19 region “6170000”. The region is not listed in the specification as originally filed. The region may have been intended to recite “56170000”.
Claims 13 and 24 recited chromosome 19 region “55980000”. The region is not listed in the specification as originally filed.
Claims 13 and 24 recited chromosome 19 region “6446000”. The region is not listed in the specification as originally filed. The region is rather listed as being associated with chromosome 15.
Claims 13 and 24 recited chromosome X region “4690000”. The region is not listed in the specification as originally filed. The region may have been intended to recite “46990000”.
Claims 14, 16-17 and 19-20 depend from claim 13 and are rejected for the same reason.
The submitted amendments would overcome this objection.

Claim 13 specified particular chromosome regions that are boundaries lost in view of the instant specification. Claim 14 specified the chromatin region comprises a 
The submitted amendments would overcome this objection.

Claim 20 specified how the altered chromatin is detected. Claim 20 depends from claim 13, which sets forth specific base positions in chromosomes where boundaries are lost. There is no indication of how such methods may be detected by DNA FISH, methylation sensitive restriction digest, DNA hypersensitivity, or CTCF binding. For example, no methylation sensitive restriction enzymes are identified that can recognize the particular base as the recited base position within the chromosomes. Furthermore, because no particular build or construct is identified, one would not appreciate what enzyme potentially may be used because the position within the genome is not clearly identified.
The submitted amendments would overcome this objection.

Claim 24 encompassed an embodiment in which dCas9 is recruited to an insulator. As discussed above in the context of claim 13, the recited chromatin regions are listed in Table S1/Supplementary Table 1. The regions are listed as being boundaries lost within the context of IDH mutant gliomas. Because no particular build or 
The full scope of the claim was not supported by the instant specification.
The submitted amendments would overcome this objection.

Claim 107 required a step of further administering to the subject a pharmaceutical composing comprising an inhibitor of the oncogene. The instant specification does not describe inhibitors for each of the recited genes. The ordinary artisan would be able to identify known inhibitors for oncogenes. However, some genes such as SYT6, KCNJ9 and PCDHA1 as examples, do not have inhibitors described in the field. Thus, one would not have applicant to be in possession of the methods of claim 107.
The claim further describes optional inhibitors that may be administered. Imatinib is an inhibitor of the chimeric oncogene Bcr-Abl. The oncogene is not included within the list of claim 1. Thus, applicant was not in possession of methods of administering imatinib to inhibit the Bcr-Abl oncogene in the context of claim 1 because the chimeric oncogene Bcr-Abl is not listed as an oncogene within the scope of claim 1. Similarly, 
The submitted amendments would overcome this objection.

Claim 110 required a step of further administering to the subject a pharmaceutical composing comprising an inhibitor of the oncogene. The instant specification does not describe inhibitors for each of the recited genes. The ordinary artisan would be able to identify known inhibitors for oncogenes. However, some genes such as SYT6, KCNJ9 and PCDHA1 as examples, do not have inhibitors described in the field. Thus, one would not have applicant to be in possession of the methods of claim 107.
The submitted amendments would overcome this objection.

Claim Rejections - 35 USC § 112
Claims 11, 13-14, 16-17, 19-20, 104 and 106 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 was rejected for the following reasons: the claim specified the oncogene is PDGFRA or FGFR2. FGFR2 is not listed as a possible oncogene within the Markush group of claim 1. Thus, the recitation that “the oncogene is…FGFR2” lacks proper antecedent basis.
The submitted amendments would overcome this objection.

Claim 13 was rejected for the following reasons: the claim recited a number of chromatin regions with various chromosomes simply identified by a number. For example, within chromosome 1 the regions are 26150000, 32860000, 3320000, 114270000, 114520000, 150280000, 15053000, 150970000, 150980000, 151160000, 153630000, 153750000, 153960000, 160960000 and 161130000 and within chromosome X the regions are 4690000 and 46970000. The regions are listed in Supplementary Table 1 in the specification. The regions are listed under the “Boundaries Lost” heading within the table. The instant specification and the table do not identify which genomic sequence construct or build the regions correspond to. Thus, it is unclear which regions are specifically to be detected in the context of the claim such that cancer progression is identified. Alternatively, the regions are identified as “boundaries lost”. It is unclear how an increase in altered chromatin topology is detected when the region of chromatin is lost from the genome.
Claims 14, 16-17 and 19-20 depend from claim 13 and were rejected for the same reason.
The submitted amendments would overcome this objection.

Claim 17 was rejected for the following reasons: the claim recited “at the CpG dinucleotide”. The recitation lacks proper antecedent basis in view of the amendments to claim 13.
The submitted amendments would overcome this objection.


The submitted amendments would overcome this objection.

Claim 106 was rejected for the following reasons: the claim recites “the control” in line 1. The recitation lacks proper antecedent basis as the claim fails to previously set forth a “control”.
The submitted amendments would overcome this objection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634